83 S.E.2d 536 (1954)
240 N.C. 573
Virginia S. GROOME
v.
Mrs. R. L. (Frances M.) LEATHERWOOD.
No. 17.
Supreme Court of North Carolina.
September 22, 1954.
*538 Howerton & Howerton, Greensboro, for appellant.
Edwards & Leatherwood, Bryson City, for appellee.
DENNY, Justice.
Apparently the plaintiff did inherit an interest in the estate of her father, Charles Stump, deceased, the extent of which was determinable by the laws of descent and distribution in effect in the State of West Virginia at the time of her father's death. West Virginia Code of 1943, section 4059 (41-4-1) and 4060 (41-4-2). Whether she still has a right to assert her claim to such inheritance in that State is not presented on this appeal, and if it were, we would be without jurisdiction to adjudicate the matter.
The question presented for determination on this record is whether on the facts alleged the plaintiff is entitled to an order requiring an accounting by the defendant in this jurisdiction with respect to her acts as administratrix of the estate of Charles Stump, deceased, including an accounting of the proceeds realized from the sales of the real estate in which the plaintiff alleges she had an interest and to obtain a judgment for any sum that such an accounting might disclose to be due the plaintiff as an heir and distributee of Charles Stump, deceased, according to the applicable laws of West Virginia. We do not think the facts alleged are sufficient to give the courts of this State jurisdiction over the subject matter of the purported cause of action, or to authorize them to grant the relief sought.
It would seem impossible to give the plaintiff the relief she seeks without challenging the correctness of the defendant's official acts and reports as administratrix of the estate of Charles Stump, deceased. This is not the proper jurisdiction for that purpose. The complaint discloses that the defendant reported to the probate court that she used $5,471.13 of the proceeds from the sale of the lands in controversy to pay the debts of the estate. The probate court may have taken the advance of that sum of money into consideration in connection with its failure to require an accounting of the personal property belonging to the estate, the value of which, the plaintiff alleges, was only $2,955.64. Moreover, the defendant, as widow of Charles Stump, deceased, also had an interest in the personal property of the estate as a distributee. See Laws of Descent and Distribution, West Virginia Code of 1943, section 4089(b) (42-2-1 (b). In any event, according to the allegations of the complaint, the defendant filed her final account as administratrix of the estate of Charles Stump, deceased, and was discharged on 24th April, 1920. There is a presumption that she complied with every prerequisite to a valid discharge. 21 Am.Jur., Executors and Administrators, section 170, page 467.
*539 Ordinarily, the decrees of probate courts, when acting within the scope of their powers, will be considered and dealt with as orders and decrees of courts of general jurisdiction, and where such courts had jurisdiction over the subject matter of the inquiry, such orders and decrees are not subject to collateral attack. Fann v. North Carolina R. Co., 155 N.C. 136, 71 S.E. 81; Starnes v. Thompson, 173 N.C. 466, 92 S.E. 259; Reynolds v. Lloyd Cotton Mills, 177 N.C. 412, 99 S.E. 240, 5 A.L.R. 284; Edwards v. White, 180 N.C. 55, 103 S.E. 901; Hines v. Foundation Co., 196 N.C. 322, 145 S.E. 612; Dees' Adm'r v. Dees' Ex'r, 249 Ky. 650, 61 S.W.2d 301; Foster v. Wright, 239 Mo.App. 386, 187 S.W.2d 974; Schmidt v. Hicks, 28 Ohio App. 413, 162 N.E. 762; In re Anderson's Estate, 157 Or. 365, 71 P.2d 1013; Schouler on Wills, Executors and Administrators (6th Ed.), Vol. 4, section 3442, page 2771; 49 C.J.S., Judgments, § 425 (d), page 842. Cf. Simmons v. Simmons, 85 W.Va. 25, 100 S.E. 743.
It is said in Tate v. Norton, 94 U.S. 746, 24 L. Ed. 222, "The accounts of an administrator settled by the probate court cannot be collaterally attacked or questioned. They are conclusive, unless impeached for fraud or mistake in a direct proceeding in equity, instituted for that purpose."
It is likewise stated in 31 Am.Jur., Judgments, section 572, page 173: "Judgments rendered by probate courts of sister states within the sphere of their jurisdiction have also been regarded as binding upon the courts of the several states. This rule has been applied in the case of a decree granting letters testamentary or of administration, or settling the accounts of an administrator or executor." Simmons v. Saul, 138 U.S. 439, 11 S. Ct. 369, 34 L. Ed. 1054.
It is true that ordinarily where a foreign executor or administrator comes within the jurisdiction of the courts of another state, bringing with him funds or property of the trust estate, and wrongfully converts such funds or property to his own use, he may be sued, not in his official capacity, but on the grounds of a personal trust which, under certain circumstances, may make him liable to account to a court of equity. 21 Am.Jur., Executors and Administrators, section 893, page 871, et seq.
The allegations in the complaint under consideration, however, are not sufficient to support such an action. Hence, the ruling of the court below will be upheld.
Affirmed.